 



Exhibit 10.2
POST-EMPLOYMENT NON-DISCLOSURE, NON-COMPETITION
AND NON-SOLICITATION AGREEMENT
     This Post-Employment Non-Disclosure, Non-Competition and Non-Solicitation
Agreement (this “Agreement”) is made as of June 30, 2006, by and among Richard
Fritschi (“Fritschi”), Zimmer Holdings, Inc. (“Zimmer Holdings”), and Zimmer
GmbH (“Zimmer GmbH”), a subsidiary of Zimmer Holdings. Zimmer Holdings and
Zimmer GmbH, together with all of their subsidiaries and affiliates worldwide,
are sometimes collectively referred to herein as “Zimmer”.
Recitals
     A. Fritschi has been an employee of Zimmer GmbH, most recently serving as
President, Zimmer Europe and Australasia. Zimmer GmbH and Fritschi are parties
to the following agreements: (i) Employment Contract, executed on or about
September 10, 2004 (the “Employment Contract”), and (ii) Confidentiality,
Non-Competition and Non-Solicitation Employment Agreement, executed on or about
October 18, 2004 (the “Existing Non-Compete Agreement”). Additionally, Zimmer
Holdings and Fritschi are parties to three separate stock option award
agreements, one of which was executed in January 2004, and the other two of
which were executed in January 2005 (collectively, the “Stock Option
Agreements”).
     B. On December 2, 2005, Zimmer GmbH notified Fritschi that it was
exercising its right to terminate his employment following the six-month notice
period required by the Employment Contract. Zimmer GmbH placed Fritschi on
immediate garden leave (Freistellung) and notified him that the effective date
of the termination will be June 30, 2006 (the “Termination Effective Date”).
     C. On even date herewith, Fritschi, Zimmer Holdings and Zimmer GmbH entered
into a Separation Agreement (the “Separation Agreement”). As contemplated by
Section 5 of the Separation Agreement, the parties mutually desire to enter into
this Agreement.
Agreement
     NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and in the Separation Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Fritschi and Zimmer agree as follows:
     1. Recitals. The recitals set forth above are incorporated into and are a
part of this Agreement.
     2. Acknowledgements. Fritschi acknowledges that Zimmer is engaged in the
highly competitive business of the development, manufacture, distribution and
sale of orthopaedic-medical, oral-rehabilitation, and/or spine or trauma
devices, products, and services

 



--------------------------------------------------------------------------------



 



throughout the world. Fritschi acknowledges that, during his employment with
Zimmer, he had responsibility for Zimmer’s competitive position and financial
viability throughout the world and had access to Confidential Information (as
hereinafter defined) relating to all aspects of running Zimmer’s business.
Further, Fritschi acknowledges that during the course of his employment with
Zimmer, he: (a) was given access to Confidential Information (as hereinafter
defined); (b) participated in the development and/or usage of inventions,
products, concepts, methods, or technologies that are related to Zimmer’s
business; (c) was given specialized, proprietary training relating to Zimmer’s
products, processes, and Confidential Information; and/or (d) was given access
to Zimmer’s customers and other business relationships.
     3. Non-Disclosure of Confidential Information. Fritschi acknowledges that
Confidential Information is a valuable, special and unique asset of Zimmer and
agrees to the following:
(A) Confidential Information Defined. “Confidential Information” includes,
without limitation, any and all of Zimmer’s Trade Secrets (as defined by local
law and/or the law of the State of Indiana), Inventions (as defined herein),
confidential and proprietary information and all other information and data of
Zimmer that is not generally known to the public or other third parties, who
could derive economic value from its use or disclosure. Confidential Information
includes, without limitation, the following: (i) marketing, sales, and
advertising information, such as lists of actual or potential customers;
customer-preference data; marketing and sales techniques, strategies, efforts,
and data; merchandising systems and plans; confidential customer information
including identification of purchasing personnel, account status, needs and
ability to pay; business plans; product development and delivery schedules;
market research and forecasts; marketing and advertising plans, techniques, and
budgets; overall pricing strategies; specific advertising programs and
strategies utilized, and the success or lack of success of those programs and
strategies; (ii) organizational information, such as personnel and salary data;
merger, acquisition and expansion information; information concerning methods of
operation; divestiture information; and competitive information pertaining to
Zimmer’s distributors; (iii) financial information such as product costs;
supplier information; overhead costs; profit margins; banking and financing
information; and pricing-policy practices; (iv) technical information, such as
product specifications, compounds, formulas, improvements, discoveries,
developments, designs, inventions, techniques, new products and
surgical-training methods; (v) information disclosed to Fritschi as part of any
specialized, proprietary training process; (vi) information of third parties
provided to Fritschi subject to non-disclosure restrictions; and (vii) any work
product created by Fritschi in rendering services for Zimmer.
(B) Non-Disclosure of Confidential Information. Fritschi agrees that he will not
disclose, transfer or use (or seek to induce others to disclose, transfer or
use) any Zimmer Confidential Information for any purpose.
(C) Protection of Confidential Information. Fritschi will notify Zimmer in

2



--------------------------------------------------------------------------------



 



writing of any circumstances that may constitute unauthorized disclosure,
transfer or use of Confidential Information. Fritschi will use best efforts to
protect Confidential Information from unauthorized disclosure, transfer or use.
     4. Ownership of Confidential Information and Inventions.
(A) Invention Defined. “Invention” includes, without limitation, ideas,
programs, processes, systems, intellectual property, works of authorship,
copyrightable materials, discoveries, and improvements of which Fritschi
conceived, alone or in conjunction with others, during his employment with
Zimmer or within six (6) months after the Termination Effective Date and that
relate to Zimmer’s present or future business. An Invention is covered by this
Agreement regardless of whether (i) Fritschi conceived of the Invention in the
scope or outside the scope of his employment with Zimmer; and/or (ii) the
Invention is patentable.
(B) Ownership of Confidential Information and Inventions. Confidential
Information and Inventions are solely the property of Zimmer. Fritschi agrees
that he does not have any right, title or interest in any of the Confidential
Information or Inventions. Fritschi may be recognized as the inventor of an
Invention without retaining any other rights associated therewith.
     5. Non-Competition Covenants. Fritschi acknowledges that the Existing
Non-Compete Agreement shall continue to be in full force and effect until the
Termination Effective Date, and that Zimmer may continue to enforce its rights
and remedies under the Existing Non-Compete Agreement subsequent to the
Termination Effective Date for any violations which occurred on or before
June 30, 2006. Fritschi and Zimmer acknowledge and agree that the following
post-employment, non-competition covenants are reasonable and necessary to
protect the legitimate interests of Zimmer, including, without limitation, the
protection of Confidential Information and Inventions. Fritschi further
acknowledges and agrees that such covenants are an essential part of, and
consideration for, Zimmer’s promises contained in the Separation Agreement and
this Agreement. Commencing as of July 1, 2006, Fritschi agrees to, and covenants
to comply with, each of the following separate and divisible restrictions:
(A) Definitions.
1. “Competing Product” includes any reconstructive orthopaedic, spine and/or
trauma device, product, or service, including any new product formulation,
product modification, and/or product improvement (a) that resembles or competes
with a device, product or service Zimmer researched, developed, manufactured,
marketed, distributed, or sold during the term of Fritschi’s employment with
Zimmer leading up to the Termination Effective Date and (b) with which Fritschi
worked in the course of his employment with Zimmer or about which Fritschi
obtained Confidential Information in the course of his employment with Zimmer.

3



--------------------------------------------------------------------------------



 



2. “Competing Organization” includes: (a) any organization, or any division or
unit of an organization, that researches, develops, manufactures, markets,
distributes or sells any Competing Product; or (b) any organization, or any
division or unit of an organization, that plans to research, develop,
manufacture, market, distribute or sell any Competing Product.
3. “Diversified Competing Organization” includes any Competing Organization that
controls or is under common control with entities that conduct business in an
industry other than the orthopaedic, spine-implant or trauma products
industries.
4. “Same or Similar Capacity” includes: (a) duties, responsibilities, or
functions Fritschi is expected to perform or does perform for a Competing
Organization which are the same as, or similar to, his duties, responsibilities
or functions during the last two years of his employment with Zimmer; b) any
executive or managerial capacity; or c) any other capacity in which Fritschi’s
knowledge of Zimmer Confidential Information or Inventions would constitute a
competitive disadvantage to Zimmer if used on behalf of the Competitive
Organization.
5. “Restricted Geographic Area” includes the countries of the European Community
and the European Free Trade Association (EFTA), Central and Eastern European
countries, the Mediterranean countries, and the countries in the Middle East and
Africa.
6. “Non-Competition Period” begins on July 1, 2006 and continues for a period of
twenty-four (24) months, expiring on June 30, 2008, unless otherwise extended by
Fritschi’s breach of this Agreement. The Non-Competition Period shall not expire
during any period in which Fritschi is in violation of any of the restrictive
covenants set forth herein, and all restrictions shall automatically be extended
by the period Fritschi was in violation of any such restrictions.
7. “Customer” includes, without limitation, any distributor, health care
provider, health care dealer, hospital, hospital system, university
practitioner, surgeon, health care purchasing organization, or surgical group
with which Fritschi had a business relationship on behalf of Zimmer during the
last two years of his employment with Zimmer and that (a) purchased, marketed or
distributed any competing products during the last two years of Fritschi’s
Zimmer employment; (b) participated in or influenced the purchasing decisions of
any Customer of Zimmer; or (c) used Zimmer’s devices, products or services
purchased by a Customer of Zimmer.
8. “Potential Customer” includes, without limitation, any distributor,

4



--------------------------------------------------------------------------------



 



health care provider, health care dealer, hospital, hospital system, university
practitioner, surgeon, health care purchasing organization, or surgical group
which Fritschi identified, marketed to or held discussions with regarding the
research, development, manufacture, distribution or sale of any Competing
Products during the last two years of Fritschi’s employment with Zimmer.
(B) Restrictive Covenants. During the Non-Competition Period, Fritschi agrees to
be bound by each of the following independent and divisible restrictions:
1. Fritschi will not seek or obtain employment with, work for, consult with, or
lend assistance to any Competing Organization in a Same or Similar Capacity in
the Restricted Geographic Area.
2. Fritschi will not seek or obtain employment with, work for, consult with, or
lend assistance to any Competing Organization in any capacity if it is likely
that as part of such capacity, Fritschi would inevitably use or disclose any of
Zimmer’s Confidential Information or Inventions.
3. Fritschi will not seek or obtain employment with, work for, consult with, or
lend assistance to any Competing Organization in any capacity involving any
Competing Product.
4. Fritschi may accept employment with, work for, consult with, or lend
assistance to any Diversified Competing Organization provided that (a) the
division or unit of the Diversified Competing Organization with which Fritschi
will be affiliated is not a Competing Organization; (b) Fritschi’s affiliation
with the Diversified Competing Organization does not involve any Competing
Product; (c) Fritschi provides Zimmer with a written description of his
anticipated activities on behalf of the Diversified Competing Organization;
(d) Fritschi ‘s affiliation with the Diversified Competing Organization would
not likely cause Fritschi to inevitably use and/or disclose any Zimmer
Confidential Information; and (e) Fritschi ‘s affiliation with the Diversified
Competing Organization does not constitute a competitive disadvantage to Zimmer.
5. Fritschi will not seek or obtain employment with, work for, consult with, or
lend assistance to any Customers or Potential Customers in the Restricted
Geographic Area in a competitive capacity in which his knowledge of Zimmer’s
Confidential Information would inevitably be used to Zimmer’s competitive
disadvantage or for a competitive purpose.
6. Fritschi will not solicit, attempt to solicit, or engage in discussions or
other communications with any Customer or Potential Customer with the purpose or
intent of promoting, marketing, selling or obtaining orders for any Competing
Product.

5



--------------------------------------------------------------------------------



 



7. Fritschi will not interfere adversely with past, present or prospective
business relationships between Zimmer and any of its Customers, Potential
Customers, suppliers, distributors, agents, sales representatives, employees,
independent contractors or other persons or entities with which Zimmer conducts
business.
8. Fritschi will not solicit for employment, advise or recommend to any other
person or entity that such person or entity solicit for employment, any
individual employed by Zimmer during the last two years of Fritschi’s employment
with Zimmer, or otherwise induce or entice any such employee to leave employment
with Zimmer to work for, consult with, or lend assistance to any Competing
Organization.
9. Fritschi agrees to refrain from making any disparaging or derogatory
statements about Zimmer, its products, or its past, present and future officers,
directors, employees, attorneys and agents. Disparaging or derogatory statements
include, but are not limited to, negative statements regarding Zimmer’s business
or other practices.
10. Fritschi agrees that the divisible covenants contained in this Agreement
prohibit him from engaging in the restricted activities whether on his own
behalf or on behalf of, or for the benefit of, any other person or entity.
     6. Reasonableness of Terms. Fritschi acknowledges that the restrictive
covenants contained in this Agreement are necessary to protect Zimmer’s
legitimate interests in Confidential Information, Inventions and goodwill.
Fritschi further acknowledges that, in light of Zimmer’s obligations under the
Separation Agreement and otherwise, the restrictive covenants set forth in this
Agreement will not pose any hardship on Fritschi and that he will reasonably be
able to earn an equivalent livelihood without violating any provision of this
Agreement.
     7. Severability and Modification of Restrictions. The covenants and
restrictions in this Agreement are separate and divisible, and to the extent any
clause, portion, or section of this Agreement is determined to be unenforceable
or invalid for any reason, Zimmer and Fritschi acknowledge and agree that such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. If any particular covenant, provision or
clause of this Agreement is determined to be unreasonable or unenforceable for
any reason, including, without limitation, the temporal duration, scope of
prohibited activity, and/or geographic area covered by any non-competition,
non-solicitation, non-disparagement or non-disclosure covenant, provision, or
clause, Zimmer and Fritschi acknowledge and agree that such covenant, provision,
or clause shall automatically be deemed reformed such that the contested
covenant, provision, or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
reformed to whatever extent would be reasonable and enforceable under applicable
law. The parties agree that any court interpreting this Agreement shall have the
authority, if necessary, to reform the Agreement to render it

6



--------------------------------------------------------------------------------



 



enforceable under applicable law.
     8. Remedies.
     (A) In addition to all other relief to which Zimmer may be entitled, as
provided in the Separation Agreement, if Fritschi breaches the terms of this
Agreement, as determined by a competent court of law, Fritschi and Zimmer agree
that Fritschi shall no longer receive the payments described under Section 5(b)
of the Separation Agreement and Fritschi shall refund to Zimmer any sums
previously paid by Zimmer to Fritschi under said Section 5(b).
     (B) Fritschi acknowledges that a breach or threatened breach by him of this
Agreement will give rise to irreparable injury to Zimmer and that money damages
will not be adequate relief for such injury. However, for each violation of the
covenants set forth in this Agreement, as determined by a competent court of
law, Fritschi shall pay Zimmer an amount equal to one times his Zimmer 2005
annual base salary and target bonus amount as liquidated damages in addition to
any other damages as may be incurred by Zimmer. The payment of liquidated
damages shall not operate as a waiver of Zimmer’s rights or Fritschi’s
obligations under this Agreement. Accordingly, Fritschi agrees that Zimmer shall
be entitled to obtain injunctive relief, including, but not limited to,
temporary restraining orders, preliminary injunctions, or permanent injunctions,
without having to post any bond or other security, to restrain or prohibit such
breach or threatened breach, in addition to any other legal remedies that may be
available.
     (C) In the event Fritschi breaches the terms of this Agreement, Fritschi
shall disgorge to Zimmer any and all gains realized from stock option exercises
relating to the Stock Option Agreements.
     (D) Zimmer shall be entitled to recover from Fritschi all litigation costs
and attorneys’ fees incurred by Zimmer in any action or proceeding relating to
this Agreement, the Existing Non-Compete Agreement and/or the Separation
Agreement, in which Zimmer prevails, including, but not limited to, any action
or proceeding in which Zimmer seeks enforcement of this Agreement or seeks
relief from Fritschi’s violation of this Agreement.
     9. Governing Law and Jurisdiction. This Agreement, including the
jurisdiction clause, shall be governed by, interpreted and construed in
accordance with the substantive laws of Switzerland. Exclusive jurisdiction for
all disputes arising out of or in connection with this Agreement shall be with
the ordinary courts of Zurich 1.
     10. Successors. This Agreement shall inure to the benefit of, and may be
enforced by, any and all successors of Zimmer, including, without limitation, by
asset assignment, stock sale, merger, consolidation or other corporate
reorganization, and shall be binding on Fritschi and his executors,
administrators, personal representatives or other successors-in-interest.
     11. Modification. This Agreement may not be amended, supplemented or
modified except by a written document signed by Fritschi and a duly-authorized
officer of Zimmer Holdings and Zimmer GmbH.
     12. No Waiver. The failure of Zimmer to insist upon performance of any of
the

7



--------------------------------------------------------------------------------



 



provisions of this Agreement or to pursue its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights. All waivers must be in writing.
     13. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but each of which when taken together will
constitute one and the same agreement.
     14. Entire Agreement. This Agreement, together with the Separation
Agreement, constitutes the entire agreement of the parties with respect to the
subjects specifically addressed herein, and supersedes any prior agreements,
understandings, or representations, oral or written, on the subjects addressed
herein. Notwithstanding the foregoing, Zimmer may continue to enforce its rights
and remedies under and pursuant to the Existing Non-Compete Agreement.
     Fritschi’s signature below indicates that he has been given ample time to
consider the entire Agreement, he has read the entire Agreement, he understands
what he is signing, and he is signing it voluntarily. Fritschi acknowledges that
Zimmer advised him to consult with an attorney prior to signing the Agreement.

                  /s/ RICHARD FRITSCHI       RICHARD FRITSCHI             
ZIMMER HOLDINGS, INC.
      By:   /s/ J. RAYMOND ELLIOTT         Name:   J. Raymond Elliott       
Title:   Chairman, President & CEO        ZIMMER GmbH
      By:   /s/ ROLAND DIGGELMANN         Name:   Roland Diggelmann       
Title:   Sr. VP, Sales & Distribution, Europe & MEA     

8